Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

A comment on the reference of Ebara Corp. (JP 2008-008217): Ebara teaches that during an overpressure scenario, liquid is drained from an evaporator and redirected to upstream of a pump (via line 21, see control valve 22, pressure sensor 23, evaporator 10, pump 50, and Paragraph 38). Ebara does not teach a reservoir of working fluid and thus does not teach transferring the fluid contained in the evaporator to the part of the circuit between the upstream side of the pump and the reservoir. Even if the bottom portion of condenser (40) in Ebara were to be considered a reservoir, the bypass line (21) does not output to a location between said reservoir and the pump. Ebara also does not teach positioning a three-way valve such that the hot source bypasses the evaporator during overpressure or overheating. While the Smague reference does teach a hot source bypass feature, it is not taught in Smague as occurring during an overpressure or overheating event, but rather a frost event. Thus, even if one of . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Monday, May 24, 2021